Citation Nr: 0300794	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  98-19 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1954.  The appellant is the veteran's surviving 
spouse.  

This matter came to the Board of Veterans' Appeal (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In July 2001, the Board remanded 
the case to the RO for additional development, and it has 
now been returned to the Board for further appellate 
consideration.  

The appellant is unrepresented in her appeal.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claim, and to the 
extent possible, all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.  

2.  The veteran died in January 1998; his death 
certificate lists the immediate cause of death as hypoxia 
due to end-stage chronic obstructive pulmonary disease 
(COPD) and pneumonia.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  COPD was first diagnosed many years after service.  

5.  The evidence does not establish that the veteran's 
fatal COPD was due to tobacco use in service or that any 
nicotine dependence was due to tobacco use in service.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1110, 1131, 1310 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  

Background

The record shows that the veteran died at a VA medical 
center in January 1998, at the age of 66 years.  In the 
final hospital summary it was noted that the veteran had 
been admitted secondary to COPD, diarrhea and black stools 
and that he had a history of severe COPD.  The cause of 
death, as shown on the Certificate of Death, was hypoxia 
due to end-stage COPD and pneumonia.  No autopsy was 
performed.  Prior VA outpatient records show that he was 
receiving treatment for oxygen-dependent, steroid-
dependent COPD.  Those records indicate that the veteran 
had a prior smoking history and reported that he had 
stopped smoking in 1985.  During his life, the veteran did 
not establish service connection for any disability.  

On her claim form, received in February 1998, the 
appellant stated that the veteran quit smoking after he 
was diagnosed with his medical condition, which was 
approximately 10 years previously.  She asserted that the 
veteran's death was from COPD, heart condition, and was 
related to smoking-related nicotine dependence.  She said 
that he started smoking in service.  Later, in her notice 
of disagreement, the appellant stated that the veteran did 
not smoke until his service in Korea.  In a statement 
dated in April 1998, the appellant again stated that the 
veteran started smoking while in service.  At that time 
she said that the veteran started having breathing 
problems in 1965 and started seeing a doctor in 1981, 
though that doctor was now deceased and his records were 
not available.  In addition, she stated that the veteran 
had been treated by Dr. Rhodes from 1981 until his death.  

Private medical records show that the veteran was 
hospitalized in extreme respiratory distress in February 
1985.  The hospital summary and history and physical 
examination report were prepared by the veteran's treating 
physician, Jerry L. Rhodes, M.D., who stated he had first 
seen the veteran in March 1984 with a complaint of 
shortness of breath.  At that time, the veteran gave a 
history of being a smoker of one pack of cigarettes per 
day and had reportedly quit in March 1984.  The veteran 
gave a history a asthma as a child, but stated that this 
went away and he had no further difficulty until early 
1984 when he again began to have wheezing.  He reportedly 
saw a physician who provided treatment and by mid-1984 was 
placed on short courses of Prednisone.  In the hospital 
summary, Dr. Rhodes noted that the veteran had been a 
longtime heavy smoker but stopped over the last year.  The 
final diagnoses were COPD, status asthmaticus and 
hypertension.  

When the veteran was seen by a pulmonologist, Norman K. 
Imes, M.D., in March 1985, the physician noted the veteran 
had a history of smoking a pack of cigarettes a day for 40 
years but had been off cigarettes for about two months.  
It was further noted that for the past year the veteran 
had been smoking just a few cigarettes per day.  The 
physician said that with respect to his respiratory 
condition, the veteran's primary problems seemed to be 
that he had been a smoker.  After examination, the 
impression included severe obstructive lung disease, which 
the physician said was primarily due to emphysema.  He 
also had a mild superimposed bacterial bronchitis, mild 
reversible airway disease and steroid dependency.  

At a VA examination for pension purposes in July 1985, the 
veteran gave a history of having smoked a pack of 
cigarettes a day for 42 years.  He reported that he had 
quit smoking in February 1985.  The physician noted that 
X-rays were compatible with severe emphysema.  The 
diagnosis was emphysema, asthma and hypertension.  

Analysis

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for the cause of the veteran's death 
may be established if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In this case, the 
veteran's service medical records are not available, and 
there is of record no competent evidence showing or 
suggesting, nor does the appellant contend, that the 
veteran's fatal COPD was present until many years after 
his military service.  

With respect to tobacco related claims, the Board notes 
that the Veterans Benefits Act of 1998, enacted as 
Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 
492, amended 38 U.S.C.A. § 1110 and § 1131 to prohibit the 
payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  By Public Law 
No. 105-206, § 9014, 112 Stat. 865, approved on July 22, 
1998, the amendments made by section 8202 of Public Law 
No. 105-178 were rescinded.  Rather than amending 38 
U.S.C.A. § 1110 and § 1131, section 9014 created a new 
section--38 U.S.C.A. § 1103 which provides, in pertinent 
part, as follows:

(a) Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of 
duty in the active military, naval, or air 
service for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco products by 
the veteran during the veteran's service.

38 U.S.C.A. § 1103 (West Supp. 2002).  

Accordingly, new section 1103 bars an award of service 
connection for a disability arising long after service 
based upon a finding that such disability was caused by 
tobacco use during service.  It does not, however, 
preclude the establishment of service connection based 
upon a finding that a disease or injury (even if tobacco-
related) became manifest or was aggravated during active 
service or became manifest to the requisite degree of 
disability during any applicable presumptive period 
specified in 38 U.S.C.A. §§ 1112, 1116.  See 38 U.S.C.A. § 
1103(b).  The provisions of section 1103 apply only to 
claims filed after June 9, 1998, and do not affect 
veterans and survivors currently receiving benefits, and 
veterans and survivors who filed claims on or before June 
9, 1998.  In the present case, the appellant's claim was 
filed in February 1998.  Therefore, 38 U.S.C.A. § 1103 
does not apply, and the claim is governed by the law in 
effect when the claim was filed.  

Pursuant to 38 U.S.C.A. § 1310, a surviving spouse of a 
qualifying veteran who died of a service-connected 
disability is entitled to payments of dependency and 
indemnity compensation (DIC).  See Hanna v. Brown, 6 Vet. 
App. 507, 510 (1994). A veteran's death will be considered 
service connected where a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  

With regard to tobacco, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use 


in service.  See VAOPGCPREC 2-93.  The General Counsel 
concluded that, if it is determined that a veteran 
incurred a disease or injury as a result of tobacco use in 
the line of duty in the active military, naval, or air 
service, service connection may be established for 
disability or death resulting from that disease or injury, 
even if the disease or injury does not become manifest 
until after discharge from service.  As to the question of 
whether nicotine dependence, per se, may be considered a 
disease or injury for VA disability compensation purposes, 
the General Counsel deferred to the Board's evaluation of 
the matter.  The General Counsel held that such a 
determination "is essentially an adjudicative matter to be 
resolved by adjudicative personnel based on accepted 
medical principles relating to that condition."  Id.  

The VA General Counsel revisited issues pertaining to 
tobacco use and nicotine dependence in May 1997.  See 
VAOPGCPREC 19-97.  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that month, to the 
effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes, the VA General 
Counsel indicated that, assuming VA adjudicators adopted 
the Under Secretary's conclusion that nicotine dependence 
may properly be considered a disease, then two questions 
would remain to be answered by adjudicators evaluating a 
claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence under 38 C.F.R. § 
3.310(a): (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered 
the proximate cause of disability or death occurring after 
service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired 
nicotine dependence.  It was noted that such supervening 
causes could include sustained full remission of the 
service-related 


nicotine dependence and subsequent resumption of the use 
of tobacco products, creating a de novo dependence, or 
exposure to environmental or occupational agents.  See 
also Davis v. West, 13 Vet. App. 178 (1999).  

The Board finds that the evidence does not establish that 
nicotine dependence developed while the veteran was in the 
military service.  In this regard, whether nicotine 
dependence occurred is a question resolved by medical 
evidence; lay testimony is insufficient on this point.  
VAOPGCPREC 19-97.  The appellant's statements that the 
veteran started smoking in service and the history 
provided by the veteran indicating that he smoked before, 
during and after service, do not establish that he was 
nicotine dependent, and there is no medical evidence of 
nicotine dependence in service.  Although a physician in 
1985 stated that the veteran's primary problem seemed to 
be that he had been a smoker, there is no medical evidence 
that tobacco use during service caused the veteran's COPD.  
Further, the record does not include a diagnosis of 
nicotine dependence, nor is there any indication that such 
dependence, if it existed, began during military service.  
That the veteran smoked cigarettes in service is not 
enough to prove that he became nicotine dependent in 
service, which would be required for service connection 
for COPD on a secondary basis under 38 C.F.R. § 3.310(a).  
Although the appellant has argued that the veteran's COPD 
was etiologically related to nicotine dependence, which 
she believes had its onset in service, she, as a 
layperson, is not qualified to render an opinion 
concerning medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
the absence of competent evidence supporting the claim, 
the Board concludes that a grant of service connection is 
not warranted.  

In reaching this conclusion, the Board has considered the 
duty-to-assist obligations prescribed by the Veterans 
Claims Assistance Act of 2000 (Act), Pub. L. No. 106-


475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  In addition to discarding the requirement that a 
claim be well grounded for the duty-to-assist provisions 
to be triggered, the changes imposed additional notice and 
duty-to-assist obligations on VA.  

The appellant was notified of the new legislative and 
regulatory provisions in a Supplemental Statement of the 
Case dated in October 2002.  Additionally, the Board is 
not aware of any outstanding, potentially relevant 
records.  With respect to the veteran's service medical 
records, the National Personnel Records Center has 
reported that they are not on file there and may have been 
destroyed in a 1973 fire.  The appellant has specifically 
stated that she has no medical records pertaining to the 
time the veteran was in service.  The appellant has 
reported that records are not available for a now-deceased 
physician who treated the veteran starting in 1981.  On 
remand, the RO obtained medical records associated with 
the veteran's 1985 Social Security disability claim.  

As to whether further action should have been undertaken 
by way of obtaining a medical opinion on the question of 
service connection for the cause of the veteran's death, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to 
decide the claim, but contains: 1) competent evidence of 
diagnosed disability or symptoms of disability; 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or had a presumptive disease during 
the pertinent presumptive period; and 3) indicates that 
the claimed disability may be associated with the in-
service event, injury, or disease, or with another 
service-connected 


disability.  38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran had COPD that led to his death, but it was not 
manifested until many years after his separation from 
military service.  There is, as noted above, evidence that 
suggests that his lung difficulties were due to or made 
worse by cigarette smoking, but there is no medical 
evidence of nicotine dependence.  Further, there is no 
indication, except by way of unsupported allegation, that 
any nicotine dependence may be associated with the 
veteran's military service and any in-service cigarette 
smoking.  Absent a showing that the veteran had nicotine 
dependence traceable to military service, there is no 
evidence of an event, injury or disease such as is 
necessary to substantiate the claim.  Consequently, 
further evidentiary development is not required.  In other 
words, further development for the purpose of attempting 
to obtain additional medical opinion evidence is not 
required at this point.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

After consideration of all the evidence and material of 
record, where there is an approximate balance of the 
positive and negative evidence, reasonable doubt is 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case the weight of the evidence is 
against the appellant's claim; there is no approximate 
balance of the evidence, and the doctrine of reasonable 
doubt is inapplicable.  Ortiz v. Principi, 274 F.3d 1361. 
Service connection for the cause of the veteran's death, 
to include as due to in-service tobacco use or nicotine 
dependence, is not warranted.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

